Case: 2:17-cv-00189-ALM-CMV Doc #: 26 Filed: 11/02/20 Page: 1 of 2 PAGEID #: 661




                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION


 GAYLA F. LYONS,

                          Plaintiff,

        v.                                                Civil Action 2:17-cv-189
                                                          Chief Judge Algenon L. Marbley
                                                          Magistrate Judge Chelsey M. Vascura
 COMMISSIONER OF SOCIAL
 SECURITY,

                          Defendant.




                                             ORDER

        This matter is before the Court for consideration of Plaintiff’s Attorney’s Motion in

Support of Attorney Fees. (ECF No. 24.) Pursuant to 42 U.S.C. § 406(b)(1) and the operative

fee agreement Plaintiff executed, Plaintiff’s counsel, attorney Clifford M. Farrell, requests

attorney’s fees totaling $12,000.00 for work performed in this Court. The Commissioner does

not oppose the request.

       Having reviewed Plaintiff’s counsel’s supporting documentation, the Court concludes

that he has provided satisfactory evidence to support the requested fees and that the award does

not present counsel with a windfall fee. In addition, the Court finds that the requested fee is

reasonable in light of the substantial $3,700 offset to be applied in connection with the Court’s

prior award of attorney’s fees under the Equal Access to Justice Act, 28 U.S.C. § 2412

(“EAJA”). Accordingly, pursuant to 42 U.S.C. §§ 406(b)(1) and 1383(d)(2)(A)(iv), the Court

GRANTS Plaintiff’s Counsel’s Motion and AWARDS fees in the amount of $12,000. Upon
Case: 2:17-cv-00189-ALM-CMV Doc #: 26 Filed: 11/02/20 Page: 2 of 2 PAGEID #: 662




receipt by counsel of the § 406(b) fees, counsel shall refund the EAJA fee amount of $3,700 to

Plaintiff directly.

        IT IS SO ORDERED.




                                                    ___________________________________
                                                    ALGENON L. MARBLEY
                                                    UNITED STATES DISTRICT JUDGE
DATED: November 2, 2020




                                               2
